        Case 1:19-cv-00893-HKS Document 15 Filed 03/25/21 Page 1 of 12




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



Robin Lynn G W.,

                             Plaintiff,                          19-CV-893Sr
v.

COMMISSIONER OF SOCIAL SECURITY,

                             Defendant.



                                 DECISION AND ORDER

              As set forth In the Standing Order of the Court regarding Social Security

Cases subject to the May 21, 2018 Memorandum of Understanding, the parties have

consented to the assignment of this case to the undersigned to conduct all proceedings

in this case, including the entry of final judgment, as set forth in 42 U.S.C. § 405(g).

Dkt. #14.



                                      BACKGROUND

              Plaintiff applied for supplemental security income (“SSI”), with the Social

Security Administration (“SSA”), on April 10, 2009, at the age of 41, alleging disability

beginning March 1, 2003, due to injuries from a motor vehicle accident, depression and

headaches. Dkt. #4, p.115.



              Following a hearing at which plaintiff appeared without representation,

Administrative Law Judge (“ALJ”), William M. Weir determined that plaintiff was capable
        Case 1:19-cv-00893-HKS Document 15 Filed 03/25/21 Page 2 of 12




of performing the full range of medium work, including her past relevant work as a

cashier. Dkt. #4, pp.20-26. The Appeals Council denied review, prompting plaintiff, now

represented, to commence an action in the district court on October 10, 2012. 12-CV-

949. By Judgment entered April 30, 2013, the Court ordered a Stipulation for remand

pursuant to 42 U.S.C. § 405(g). 12-CV-949 at Dkt. #7. The Appeals Council vacated the

ALJ’s decision and remanded the matter to, inter alia, develop the medical record

regarding plaintiff’s mental health treatment; properly assess whether plaintiff suffered

from a severe mental impairment; and properly evaluate the opinion of the consultative

psychological examiner, Renee Baskin, Ph.D. Dkt. #4, pp.406-409.



              Plaintiff appeared with counsel and testified, along with medical expert

Arthur Lorber, M.D., and impartial vocational expert (“VE”), Jay Steinbrenner, at a

second administrative hearing before ALJ Weir on June 16, 2014. Dkt. #4, pp.337-380.

At the hearing, plaintiff amended her alleged onset date to September 20, 2007 to

coincide with the filing date of her prior application. Dkt. #4, p.318. ALJ W eir rendered a

decision that plaintiff was not disabled on April 22, 2015. Dkt. #4, pp.318-330. T he

Appeals Council denied review on July 8, 2016. Dkt. #4, p.308. On November 29, 2017,

the district court remanded the matter because the ALJ relied upon the opinion of a

medical expert who used an improper definition of severe impairment, causing the ALJ

to fail to consider several of plaintiff’s impairments or their impact on plaintiff’s Residual

Functional Capacity (“RFC”). Dkt. #4, pp.1081-1082.



              On September 17, 2018, plaintiff appeared with counsel and testified,

along with a medical expert, Sonya Clark, and an impartial vocational expert (“VE”),

                                              -2-
        Case 1:19-cv-00893-HKS Document 15 Filed 03/25/21 Page 3 of 12




Lanell Hall, at a third administrative hearing before ALJ Mary Mattimore. Dkt. #4,

pp.966-1030. Plaintiff testified that she was seeing a mental health counselor but was

not taking any medication even though she felt she needed something for her anxiety

because her provider refused to prescribe something stronger. Dkt. #4, pp.978 & 1012.

Plaintiff testified that certain things trigger her anxiety, which can overwhelm her. Dkt.

#4, p.1008. She experiences panic attacks every day. Dkt. #4, p.1011. She is working

with her counselor to address her dysfunctional family and history of substance abuse

which caused her to lose custody of her children. Dkt. #4, pp.1013-1014. Plaintiff

testified that she did not believe she could work because she is focusing on addressing

these issues and it wouldn’t be fair to her co-workers if she was at work and became

overwhelmed or experienced an anxiety attack. Dkt. #4, p.1018. Plaintiff was a high

school graduate and attended three years at Erie Community College, but fell short on

credits and lost financial aid. Dkt. #4, pp. 986-987.



              The medical expert testified that there was medical evidence of a right

shoulder partial rotator cuff tear; right wrist partial ligament tear; bilateral knee pain;

right hip bursitis; degenerative changes of the lumbar spine; and neck pain, none of

which would meet any listing. Dkt. #4, pp.982-985. Dr. Clark testified that the greatest

functional limitation would come from the shoulder injury, which would preclude lifting

above shoulder height or carrying more than ten pounds on plaintiff’s dominant, right

side. Dkt. #4, pp.986-988. Dr. Clark also recommended that plaintiff avoid climbing,

crawling, crouching, bending or lifting more than 10 pounds as a result of the lumbar

issues. Dkt. #4, p.989. She could occasionally stoop. Dkt. #4, p.998. Dr. Clark opined


                                              -3-
          Case 1:19-cv-00893-HKS Document 15 Filed 03/25/21 Page 4 of 12




that all of plaintiff’s physical functional limitations were caused by the motor vehicle

accident of October 17, 2013, and while most of those limitations did not persist for a

year, plaintiff’s ability to stand and walk was limited to 2 hours. Dkt. #4, pp.991-992, 995

& 1000.



              When asked to assume an individual with plaintiff’s age, education and

past work experience who could lift and carry a maximum of 10 pounds and

occasionally push/pull bilaterally, but could not reach overhead with her right dominant

upper extremity or climb ropes, ladders, scaffolds, crawl, crouch or be exposed to

hazardous machines or unprotected heights or concentrated exposure to smoke, gas,

odors, pulmonary irritants or poor ventilation, and was limited to a low-stress jobs where

she could understand, remember and carry out simple, routine work and make simple

workplace decisions, not at a production-rate pace, and could tolerate m inimal changes

in work place processes and settings, with occasional interaction with supervisors,

coworkers and the public, the VE testified that plaintiff could work as a touch-up

screener, document preparer and table worker, each of which were unskilled, sedentary

positions. Dkt. #4, pp.1021-1022.



              On October 16, 2018, the ALJ rendered a decision that plaintif f was not

disabled between April 10, 2009, the date of application, and September 1, 2017, when

she turned 50 and application of Medical-Vocational Rule 201.12 rendered her

disabled. Dkt. #4, pp.930-955. The Appeals Council denied review on May 6, 2019. Dkt.

#4, p.922. Plaintiff commenced this action seeking review of the Commissioner’s final

decision on July 8, 2019. Dkt. #1.

                                             -4-
        Case 1:19-cv-00893-HKS Document 15 Filed 03/25/21 Page 5 of 12




                             DISCUSSION AND ANALYSIS

              “In reviewing a final decision of the SSA, this Court is limited to

determining whether the SSA’s conclusions were supported by substantial evidence in

the record and were based on a correct legal standard.” Talavera v. Astrue, 697 F.3d

145, 151 (2d Cir. 2012). Substantial evidence is defined as “such relevant evidence as

a reasonable mind might accept as adequate to support a conclusion.” Moran v. Astrue,

569 F.3d 496, 501 (2d Cir. 2009). If the evidence is susceptible to more than one

rational interpretation, the Commissioner’s determination must be upheld. McIntyre v.

Colvin, 758 F.3d 146, 149 (2d Cir. 2014). “W here an administrative decision rests on

adequate findings sustained by evidence having rational probative force, the court

should not substitute its judgment for that of the Commissioner.” Yancey v. Apfel, 145

F.3d 106, 111 (2d Cir. 1998).



              To be disabled under the Social Security Act (“Act”), a claimant seeking

SSI must establish an inability to do any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to result

in death or which has lasted or can be expected to last for a continuous period of not

less than twelve months. 20 C.F.R. § 416.905(a). The Commissioner must follow a five-

step sequential evaluation to determine whether a claimant is disabled within the

meaning of the Act. 20 C.F.R. § 416.920(a). At step one, the claim ant must

demonstrate that he is not engaging in substantial gainful activity. 20 C.F.R. §

416.920(b). At step two, the claimant must demonstrate that he has a severe

impairment or combination of impairments that limits the claimant’s ability to perform

                                             -5-
           Case 1:19-cv-00893-HKS Document 15 Filed 03/25/21 Page 6 of 12




physical or mental work-related activities. 20 C.F.R. § 416.920(c). If the impairment

meets or medically equals the criteria of a disabling impairment as set forth in Appendix

1 of Subpart P of Regulation No. 4 (the “Listings”), and satisfies the durational

requirement, the claimant is entitled to disability benefits. 20 C.F.R. § 416.920(d). If the

impairment does not meet the criteria of a disabling impairment, the Commissioner

considers whether the claimant has sufficient RFC for the claimant to return to past

relevant work. 20 C.F.R. § 416.920(e)-(f). If the claimant is unable to return to past

relevant work, the burden of proof shifts to the Commissioner to demonstrate that the

claimant could perform other jobs which exist in significant numbers in the national

economy, based on claimant’s age, education and work experience. 20 C.F.R.

§ 416.920(g).



                In the instant case, the ALJ made the following findings with regard to the

five-step sequential evaluation: (1) plaintiff had not engaged in substantial gainful

activity since the application date of April 10, 2009; (2) plaintiff’s asthma, migraine

headaches, degenerative changes of the lumbar spine, depression, bilateral knee

impairment, degenerative disc disease of the lumbar and cervical spine, anxiety, right

shoulder impingement syndrome, and arthrosis and partial rotator cuff tear of the right

shoulder constitute severe impairments; (3) plaintiff’s impairments did not meet or equal

any listed impairment; (4) plaintiff retained the RFC to perform sedentary work1 with the


       1
            Sedentary work involves lifting no more than 10 pounds at a time and
            occasionally lifting or carrying articles like docket files, ledgers, and small
            tools. Although a sedentary job is defined as one which involves sitting, a
            certain amount of walking and standing is often necessary in carrying out

                                                  -6-
        Case 1:19-cv-00893-HKS Document 15 Filed 03/25/21 Page 7 of 12




following limitations: no overhead lifting bilaterally or overhead reaching with right

dominant upper extremity, no concentrated exposure to smoke, gases, odors,

pulmonary irritants or poor ventilation, occasional push/pull bilaterally, no climbing of

ropes, ladders or scaffolds, no crawling, no crouching, no exposure to hazardous

machines or unprotected heights, occasional stooping and kneeling, no more than

simple routine work with simple routine workplace decisions, not at production rate

pace, no more than minimal changes in workplace processes and settings, and no

more than occasional interaction with supervisors, coworkers and the public; and (5)

plaintiff had no past relevant work, but was capable of working as a touch up screener,

document preparer or table worker, each of which were unskilled, sedentary positions,

and was not, therefore, disabled within the meaning of the SSA until September 1,

2017, when her age category changed and Medical-Vocational Rule 201.12 directed

that plaintiff be found disabled. Dkt. #4, pp.938-954.

.

              Plaintiff argues that the ALJ’s RFC determination regarding limitations

caused by mental impairments is not supported by substantial evidence because there is

a gap in the record between 2009 and 2017 and any assessment during that time period

was necessarily a product of the ALJ’s lay judgment rather than medical source opinion.

Dkt. #10-1, pp.23-29. Plaintiff argues that the record demonstrates that plaintiff’s mental

health deteriorated following the 2009 assessment. Dkt. #10-1, pp.27-28.



          job duties. Jobs are sedentary if walking and standing are required
          occasionally and other sedentary criteria are met.

       20 C.F.R. § 404.1567(a).

                                              -7-
        Case 1:19-cv-00893-HKS Document 15 Filed 03/25/21 Page 8 of 12




              The Commissioner responds that the ALJ properly relied upon three

consulting medical opinions and properly assessed subsequent mental health treatment

notes to determine plaintiff’s RFC. Dkt. #12-1, pp.14-19.



              Thomas Ryan, Ph.D., performed a consultative psychiatric evaluation of

plaintiff on November 9, 2007. Dkt. #4, p.167. Plaintiff reported that she was a high

school graduate. Dkt. #4, p.167. Plaintiff reported some irritability and social withdrawal,

as well as usual life stress and worry, but no panic attacks or problems with depression.

Dkt. #4, p.167. Her attention and concentration was intact; her recent and remote

memory skills were intact; and her cognitive functioning was within the average range.

Dkt. #4, pp.168-169. Dr. Ryan opined that plaintiff

              can follow and understand simple directions and perform
              simple tasks, maintain attention and concentration, and
              maintain a regular schedule. She is capable of learning new
              tasks. She can generally relate with others. She may have
              some difficulty with complex tasks. Decision making is
              somewhat impaired. She may have difficulty dealing with
              stress.

Dkt.#4, p.169.



              Renee Baskin, Ph.D., performed a consultative psychiatric evaluation of

plaintiff on June 25, 2009. Dkt. #4, p.216. Plaintiff reported that she had graduated from

high school in regular education classes. Dkt. #4, p.216. Plaintiff reported depressive

and anxiety related symptoms secondary to chronic pain and significant limitations from

a motor vehicle accident in 2000. Dkt. #4, p.216. She denied panic attacks. Dkt. #4,

p.217. Her attention and concentration was mildly impaired due to discomfort; her

                                            -8-
            Case 1:19-cv-00893-HKS Document 15 Filed 03/25/21 Page 9 of 12




recent and remote memory was relatively intact; and her intellectual functioning was

estimated to be below average to borderline. Dkt. #4, p.218. Dr. Baskin opined that

plaintiff

                would have minimal to no limitations being able to follow and
                understand simple directions and instructions, perform
                simple tasks independently, maintain attention and
                concentration, maintain a regular schedule, learn new tasks
                with supervision, make appropriate decisions and relate
                adequately with others. . . . Moderate limitations being able
                to deal with stress.

Dkt. #4, p.218.



                Ashely Dolan, Psy.D., performed a consultative psychiatric evaluation of

plaintiff on June 6, 2017. Dkt. #4-1, p.97. Plaintiff reported that she had completed one

year of college. Dkt. #4-1, p.97. Plaintiff reported dysphoric moods, crying spells,

irritability, frustration, aggravation, anhedonia, fatigue, social withdrawal, excessive

apprehension and worry, and feeling easily overwhelmed. Dkt. #4-1, p.97. She reported

smoking cannabis to relax her mind, but was unsure of the frequency of use. Dkt. #4-1,

p.98. She also reported gambling at the casino and asking other patrons for money so

she could continue to gamble. Dkt. #4-1, p.99. She was observed to be cooperative

although evasive and nervous during the examination. Dkt. #4-1, p.98. Her attention

and concentration and recent and remote memory were mildly impaired due to anxiety

or nervousness in the evaluation and her intellectual functioning was estimated to be

average. Dkt. #4-1, p.99. Dr. Dolan opined that plaintif f

                is able to understand, remember, and apply simple
                directions. She is able to understand, remember, and apply
                complex directions. She has moderate limitations using

                                             -9-
       Case 1:19-cv-00893-HKS Document 15 Filed 03/25/21 Page 10 of 12




              reason and judgment to make work-related decisions. She
              has mild limitations interacting adequately with supervisors,
              co-workers, and the public. She has mild limitations
              sustaining concentration and performing a task at a
              consistent pace, She has mild limitations sustaining an
              ordinary routine and regular attendance at work. She has
              moderate limitations regulating emotions, controlling
              behavior, and maintaining well-being. She is able to maintain
              personal hygiene and appropriate attire. She is able to be
              aware of normal hazards and take appropriate precautions.
              Her difficulties are caused by psychiatric symptoms and
              substance use.

Dkt. #4-1, pp.99-100.



              The ALJ afforded each of these opinions great weight. Dkt. #4, pp. 949-

951. “It is well settled that an ALJ is entitled to rely upon the opinions of both examining

and non-examining State agency medical consultants, since such consultants are

deemed to be qualified experts in the field of social security disability.” Baszto v. Astrue,

700 F. Supp.2d 242, 249 (N.D.N.Y. 2010). In addition to these opinions, the ALJ

specifically referenced mental health treatment records between the 2009 and 2017

consultative examinations. Dkt. #4, pp.948-949. “[W ]here there are no obvious gaps in

the administrative record, and where the ALJ already possesses a ‘complete medical

history,’ the ALJ is under no obligation to seek additional information in advance of

rejecting a benefits claim.” Rosa v. Callahan, 168 F.3d 72, 79 n.5 (2d Cir. 1999),

quoting Perez v. Chater, 77 F.3d 41, 48 (2d Cir. 1996).



              The ALJ did not arbitrarily substitute her own lay opinion for competent

medical opinion as to plaintiff’s mental RFC. See, e.g., Balasmo v. Chater, 142 F.3d 75,



                                            -10-
        Case 1:19-cv-00893-HKS Document 15 Filed 03/25/21 Page 11 of 12




80-81 (2d Cir. 1988). Rather, the ALJ appropriately acknowledged that although

plaintiff’s treatment records between the 2009 and 2017 consultative examination

revealed symptoms of depression and anxiety, they generally found plaintiff to have

appropriate affect and demeanor, intact attention and concentration, and intact m emory

and orientation consistent with the consultative examinations. Dkt. #4, pp.948-949. In

other words, the medical records do not suggest significant deterioration in plaintiff’s

mental condition between the 2009 and 2017 consultative examinations. Cf. Lesanti v.

Comm’r of Soc. Sec’y, 436 F. Supp.3d 639, 646 (W .D.N.Y.) (“A medical opinion may be

stale if it does not account for the claimant’s deteriorating medical condition.”).



              Overall, the ALJ appropriately considered the consultative opinions,

mental health treatment records, discontinuation of psychiatric medication, self-

medication with cannabis, and activities of daily living, including plaintiff’s ability to

attend classes at Erie Community College and engage with other patrons at the casino,

to determine that plaintiff was capable of performing simple, routine work that does not

require production rate pace, with minimal changes in workplace processes and

settings and which requires no more than occasional interaction with supervisors,

coworkers and the public. Dkt. #4, pp.99, 940-942, 948-949 & 986-987. In other w ords,

the ALJ appropriately weighed all of the evidence available to make a mental RFC

finding that was consistent with the record as a whole. Matta v. Astrue, 508 Fed. Appx.

53, 56 (2d Cir. 2013).




                                              -11-
       Case 1:19-cv-00893-HKS Document 15 Filed 03/25/21 Page 12 of 12




                                     CONCLUSION

              Based on the foregoing, plaintiff’s motion for judgment on the pleadings

(Dkt. #10), is denied and the Commissioner’s motion for judgment on the pleadings

(Dkt. #12), is granted.



              The Clerk of the Court is directed to close this case.



              SO ORDERED.



DATED:        Buffalo, New York
              March 25, 2020

                                          s/ H. Kenneth Schroeder, Jr.
                                          H. KENNETH SCHROEDER, JR.
                                          United States Magistrate Judge




                                           -12-
